 Case 1:21-cv-00247-PLM-SJB ECF No. 6, PageID.28 Filed 04/19/21 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION


 DAVID STORCK,

         Plaintiff,
                                                      Case No. 1:21-cv-247
 v.
                                                      HONORABLE PAUL L. MALONEY
 STATE OF MICHIGAN,

         Defendant.
 ____________________________/


                                          JUDGMENT

        In accordance with the Order entered this date:

        IT IS HEREBY ORDERED that that Judgment is entered in favor of Defendant and

against Plaintiff.



Dated: April 19, 2021                                       /s/ Paul L. Maloney
                                                           Paul L. Maloney
                                                           United States District Judge
